Opinion issued May 21, 2019




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-19-00173-CV
                          ———————————
       WEST TEXAS CEMENTERS, LLC, JESSE ULATE, AND JAMES
                    HATTENBACH, Appellants
                                      V.
C&J ENERGY SERVICES, INC. AND C&J SPEC-RENT SERVICES, INC.,
                         Appellees



                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-06048

                         MEMORANDUM OPINION
      Appellants, West Texas Cementers, LLC, Jesse Ulate, and James Hattenbach,

have filed a joint unopposed motion to dismiss their appeal. See TEX. R. APP. P.
10.1(a)(5), 10.3(a)(2), 42.1(a)(1). No other party has filed a notice of appeal and no

opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                          2